DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 6-8 have been renumbered 5-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the stages are connected and continuous".  There is insufficient antecedent basis for this limitation in the claim; claim 1 states that the device can comprise one or multiple stages.
Claim 7 recites the limitation "blood fractions.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindwall et al. (US 2016/0116439).
Regarding claim 1, Kindwall et al. teaches A microfluidic device (the device is referred to as an electrophoresis cartridge 2100 for analysis of microparticles within a fluid sample, see Fig. 10 and [0145]) comprising: single or multiple stages (the stages are referred to as the isolation chamber 2130 and reaction chamber 2140 within the cartridge 2100, see Fig. 10 and [0146]- [0148]) with one inlet to introduce a sample and one output to release a subset of analytes (each of the chambers has an inlet to introduce the sample 2105 and an outlet for the particles separated in each chamber, see Fig. 10 and [0147]- [0148]).
Regarding claim 2, Kindwall et al. teaches the microfluidic device in claim 1, wherein the stages comprise a channel and an integrated system (the chambers 2130 and 2140 each comprise a branching port 2112 and a connected system to perform further separations, see [0147]- [0148]).
Regarding claim 3, Kindwall et al. teaches the microfluidic device's stages in claim 2, wherein the integrated system comprises acoustic, magnetic, thermal, chemical, electric, pressure, and/or mechanical systems (the isolation chamber 2130 and the reaction chamber 2140 are connected to the magnetic actuator 2135 and thermal cycler 2160 systems, respectively, see Fig. 10 and [0147]- [0148]).
Regarding claim 4, Kindwall et al. teaches the microfluidic device in claim 1, wherein the stages (chambers 2130 and 2140) are modules designated for different target subsets comprising serum, plasma, exosomes, polynucleotides, and/or polypeptides (the isolation chamber 2130 is designed to target polynucleotides and the reaction chamber 2140 targets specific polynucleotide sequences, see Fig. 10 and [0147]- [0148]). 
Regarding claim 6, Kindwall et al. teaches the microfluidic device in claim 1, wherein the stages are connected and continuous (the chambers 2130 and 2140 are connected, see Fig. 10 and [0147]- [0148]).
Regarding claim 7, Kindwall et al. teaches the microfluidic device in claim 1, wherein the analytes comprise blood fractions, polynucleotides, and/or polypeptides (the particles that are separated in each chamber 2130 and 2140 comprise polynucleotides, see [0147]- [0148]).
Regarding claim 8, Kindwall et al. teaches the microfluidic device in claim 1, wherein the sample comprises blood, plasma, serum, urine, saliva, and tears (the sample contains biological material including blood and saliva, see [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797